Citation Nr: 1735603	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain with lumbar disc degeneration and left lower radiculopathy absent ankle jerk, currently evaluated as 60 percent disabling (back and left lower radiculopathy disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the appeal in December 2016 to schedule the Veteran for a Board hearing.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017 and a copy of the hearing transcript has been associated with the record.  The case has been returned to the Board for further appellate review. 

The Board notes that after the AOJ's last adjudication of the claims, the Veteran submitted additional evidence pertinent to the claims that has been associated with the record with a waiver of initial RO review in May 2017.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2016).  Thus, the Board will consider this evidence in the first instance.

As for the matter of representation, pursuant to 38 C.F.R. § 20.1304(b), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  The Board notes that a November 2016 VA Form 21-22A (Appointment of Individual as Claimant's Representative) appointed William Fisher, Attorney at Law, as the Veteran's representative.  In May 2017, after the appeal was certified to the Board in January 2017, the attorney withdrew his representation because he resigned from the firm, and the Veteran submitted a Form 21-22A (Appointment of Individual as Claimant's Representative), which appointed the attorney listed on the title page from the same firm.  Given that the request was submitted with a good cause explanation and the Veteran appointed a new representative, the Board recognizes the change in representation. 

The Board notes that in the March 2017 hearing, the Veteran reported that his back and left lower radiculopathy disability symptoms caused him to fall, resulting in a hip fracture.  The Veteran and his spouse also reported the Veteran has a psychiatric disability due to his back and lower left radiculopathy disability, as well as in September 2011 statements, which was previously denied in a May 2001 rating decision.  As it appears the Veteran is raising the issues of a possible hip disability and an application to reopen a claim for a psychiatric disorder associated with his back and lower left radiculopathy disability, and these issues have not yet been adjudicated by the RO, these issues are referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).

As reflected in the March 2017 Board hearing, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the decision below.  The issue of entitlement to an increased rating for back and left lower radiculopathy disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service- connected back and left lower radiculopathy disability renders him unable to secure or follow a substantially gainful occupation.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to his service-connected back disability and associated left lower radiculopathy.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for low back strain with lumbar disc generation with left leg radiculopathy, rated 60 percent disabling under former Diagnostic Code 5293.  Thus, the Veteran has had one disability rated as 60 percent disabling.  Thus, he met the minimum schedular requirements for TDIU benefits for the entire appeal period.  38 C.F.R. § 4.16(a)(3).  

In a September 2011 VA examination report, the examiner indicated the Veteran's back disability caused difficulty in lifting objects, bending, range of motion limitation, and difficulty doing prolonged standing/sitting/walking.  He further concluded there was no impairment with regards to sedentary aspects of employment and for physical aspects of employment, the Veteran would require modifications for prolonged standing/walking, and also weight restrictions for lifting/moving objects.

Although prior to the relevant appeal period, but relevant to the TDIU claim, a January 2004 private orthopedic surgeon opined that the Veteran's low back symptoms were a result of his invertebral disc disease with spinal stenosis, and that his sciatica caused by the invertebral disc protrusion prevents him from employment.  He explained that the Veteran's symptoms require him to lie on the floor or requires bedtime for an extended time.  He further noted that the Veteran had loss of knee and ankle reflex. 

A September 2011 statement from a real estate broker explained that he sold the homes constructed by the Veteran.  In the year 1991, he explained the Veteran became increasingly unable to continue his home construction business due to deteriorating health.  He explained that the land development and home construction business requires constant and daily supervision of the construction process, which includes the overseeing of all the different construction contractors, after which comes the marketing of the project, sales meeting with the sales personnel and meetings with prospective buyers, requiring the builder's presence, sometimes on short notice to finalize a sales contract.  He stated it became increasingly clear and a very difficult decision for the Veteran to give up a very successful business, as he really had no choice since he had to spend more valuable time away from his business with doctor appointments and hospital stays.

The Veteran's wife submitted a statement in September 2011, in which she indicated that the Veteran's left leg limp worsened to the point that he could not walk very far.  She indicated she drove him to the VA and had to drop him off at the entrance.  She explained that the doctors increased the strength of his medications to help him cope with the pain and that he does not leave the house to go anywhere except to the VA.

The Veteran also submitted a statement at the same time, indicating that he was unable to continue developing houses due to his back and lower left radiculopathy. 

In a February 2015 opinion, a private vocational rehabilitation counselor indicated that she spoke to the Veteran's wife, but was unable to speak with the Veteran due to his hearing difficulties and poor recall of facts.  The counselor noted that the Veteran recently spent five months in the hospital after he fell and broke his hip in July 2014 and was hospitalized until October 2014.  The Veteran returned to the hospital after damaging his left hip and leg, and was recently discharged.  The Veteran uses a wheelchair much of his day, and when not in the wheelchair, he depends on a walker for ambulation.  He also sleeps in a hospital bed.  With regard to activities of daily living, the Veteran spends three to four hours sitting in his wheelchair in the mornings, and in the afternoon, he spends three hours in his bed.  She noted bending causes the Veteran dizziness, which may lead to a fall and the Veteran cannot kneel because he cannot get back up.  She further explained he cannot walk without support and is dependent on a walker and that he had fallen dozens of times, necessitating assistance from the local fire department.  She also noted that the Veteran's wife helps dress and bathe him, and aids in other daily activities.  With regard to writing, his handwriting was described as illegible, but he was able to sign his name.  Lifting was limited to one to two pounds.  She noted the Veteran has in-home medical support personnel who visit him regularly, including a physical therapist (as needed), nurse, and a nutritionist.  The family also has a person who helps with household tasks, twelve hours a week.

Based on the Veteran's lengthy history of spinal impairments and accompanying pain complaints combined with his current condition as noted above, she opined the Veteran is not employable in the general labor market.  She explained his inability to ambulate well, along with his history of falling, poses a significant liability to himself and to the workplace.  She further explained his dependency upon mobility devices to ambulate secondary to unsteadiness in his feet, requiring assistance from his wife while ambulating is surely a significant obstacle to his ability to get to work and sustain work over an eight-hour period, and thus, the Veteran cannot compete for jobs against more able-bodied individuals.  

During his March 2017 Board hearing, the Veteran testified that he is unable to work due to his service-connected disability.  He reported that he worked as a builder and that he had to stop working two years prior because he fell and broke his hip due to his back and left lower radiculopathy disability.  He reported that he spent the last fifteen years building houses, although not physically involved.  He reported that he has a high school degree and that he did not attend college.  The Veteran reported that he cannot drive, shower, dress, or cook independently.  He also reported that he uses a cane to walk and receives in-home medical help.  With regard to the September 2011 examiner's finding that the Veteran is not precluded from sedentary work, the Veteran's previous representative countered that any sedentary work would not be possible, as he is required to stay in the house, he must be able to sit down, and does not have computer skills.  In addition, he explained the Veteran has been in the building industry for most of his career and has a caretaker who helps tends to his needs of daily living, and that the VA examiner's finding is outdated due to these changes. 

Although the September 2011 VA medical opinion determined that the Veteran's service-connected disability does not prevent the Veteran from working in a sedentary capacity, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, as contended by the Veteran and his previous representative, the September 2011 examination report is not reflective of the current severity of the Veteran's disability, as the Veteran's current report of functional effects of his service-connected disability indicate that the Veteran's disability has worsened and he experiences severe work limitations as a result, as noted in the February 2015 private opinion, as well as the Veteran's lay statements.  Thus, the Board assigns little probative value to the September 2011 opinion.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Based upon the January 2004 private medical opinion and the February 2015 vocational assessment, the severity of the Veteran's service-connected back and left lower radiculopathy disability, and the Veteran's limited educational and occupational history, the Board finds that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a).

The Board will defer to the RO as to the assignment of the effective date for the TDIU.  Urban v. Principi, 18 Vet. App. 143, 145 (2004) (per curiam order) ("To the extent that [the appellant] is arguing that the Board must assign, sua sponte, an effective date once it awards a rating of TDIU on appeal from an RO decision, such an argument is unavailing unless an NOD is then of record as to the downstream issue of an effective date for the assignment of that rating.")


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above, the Veteran's low back strain with lumbar disc degeneration and left lower radiculopathy absent ankle jerk is rated 60 percent disabling under former Diagnostic Code 5293.  

The Veteran was last afforded a VA examination for his back and associated left lower radiculopathy in September 2011.  During the March 2017 hearing, the Veteran and his previous representative, as well as the Veteran's spouse, indicated that his back and associated left leg radiculopathy symptoms have worsened in the past two years and that the Veteran suffered a hip fracture in 2014 due to his back and left lower radiculopathy symptoms.  A February 2015 vocational assessment also reflects worsening of symptoms due to long periods of time in the bed or sitting and unsteadiness, and an inability to walk, dress, or bathe independently.  In light of the Veteran's statements and medical evidence indicating a worsening of his back and lower left radiculopathy disability, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

Furthermore, the Veteran and his spouse has indicated that he spent five months at the VA hospital due to worsening symptoms and a hip injury in 2014 as a result, however, the most recent VA treatment records are from March 2012, thus, all outstanding VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").

Accordingly, the claim remaining on appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records dated since March 2012.

2.  Then schedule the Veteran for a VA examination, with a qualified VA health care professional to determine the current severity of his back disability and associated lower left radiculopathy, as well as any other related neurological abnormalities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's back.  If testing cannot be conducted, the examiner should indicate why.

3.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


